Exhibit 10.9

BANK OF THE JAMES

Salary Continuation Agreement

 

 

 

BANK OF THE JAMES

SALARY CONTINUATION AGREEMENT

This SALARY CONTINUATION AGREEMENT (this “Agreement”) is adopted this 6th day of
August, 2009, by and between BANK OF THE JAMES, a state-chartered commercial
bank located in Lynchburg, Virginia (the “Bank”), and HARRY P. UMBERGER (the
“Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Account Value” means the amount shown on Schedule A under the heading
Account Value. The parties expressly acknowledge that the Account Value may be
different than the liability that should be accrued by the Bank, under Generally
Accepted Accounting Principles (“GAAP”), for the Bank’s obligation to the
Executive under this Agreement.

 

1.2 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5 “Change in Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Code Section 409A and regulations thereunder.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.



--------------------------------------------------------------------------------

1.7 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
disability insurance covering employees or directors of the Bank provided that
the definition of “disability” applied under such insurance program complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8 “Early Termination” means the Executive’s Separation from Service before
attainment of Normal Retirement Age except when such Separation from Service
occurs within twenty-four (24) months following a Change in Control or due to
death, Termination for Cause or Disability.

 

1.9 “Effective Date” means July 1, 2009.

 

1.10 “Normal Retirement Age” means the Executive’s age sixty-five (65).

 

1.11 “Normal Retirement Date” means the later of the Executive’s Normal
Retirement Age or Separation from Service.

 

1.12 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.13 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.14 “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.15

“Separation from Service” means termination of the Executive’s employment with
the Bank for reasons other than death or Disability. Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than



--------------------------------------------------------------------------------

 

twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
Bank if the Executive has been providing services to the Bank less than
thirty-six (36) months).

 

1.16 “Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.17 “Termination for Cause” means Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon Separation from Service after attaining
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 

  2.1.1  Amount of Benefit. The annual benefit under this Section 2.1 is Ninety
Thousand Three Hundred Dollars ($90,300).

 

  2.1.2  Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing within
ninety (90) days following the Executive’s Normal Retirement Date. The annual
benefit shall be distributed to the Executive for fifteen (15) years.

 

2.2 Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.



--------------------------------------------------------------------------------

  2.2.1  Amount of Benefit. The annual benefit under this Section 2.2 is the
vested Account Value as set forth on Schedule A determined as of the end of the
Plan Year preceding Separation from Service. This benefit is determined by
vesting the Executive in fifty percent (50%) of the Account Value at the end of
the second Plan Year, and in an additional ten percent (10%) of said amount for
each succeeding Plan Year thereafter until the Executive becomes one hundred
percent (100%) vested in the Account Value.

 

  2.2.2  Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing within
ninety (90) days following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

 

2.3 Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

 

  2.3.1  Amount of Benefit. The annual benefit under this Section 2.3 is one
hundred percent (100%) of the Account Value set forth on Schedule A determined
as of the end of the Plan Year preceding such Disability. Interest shall be
credited to the Account Value for each Plan Year from Disability until Normal
Retirement Age at an annual rate equal to six percent (6%).

 

  2.3.2  Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in twelve (12) equal monthly installments commencing within ninety
(90) days following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

 

2.4 Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age, followed within twenty-four (24) months by Separation from
Service, the Bank shall distribute to the Executive the benefit described in
this Section 2.4 in lieu of any other benefit under this Article.

 

  2.4.1  Amount of Benefit. The annual benefit under this Section 2.4 is one
hundred percent (100%) of the Account Value as set forth on Schedule A
determined as of the end of the Plan Year preceding Separation from Service.

 

  2.4.2  Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing within
ninety (90) days following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

 

2.5

Restriction on Commencement of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from



--------------------------------------------------------------------------------

 

Service are limited because the Executive is a Specified Employee, then such
distributions shall not be made during the first six (6) months following
Separation from Service. Rather, any distribution which would otherwise be paid
to the Executive during such period shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following
Separation from Service. All subsequent distributions shall be paid in the
manner specified. The Bank shall pay an additional amount representing interest
on the distributions which would have been made during such six (6) month
period. Such amount shall be paid to the Executive on the first day of the
seventh month following Separation from Service.

 

2.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Section 2.3, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1. This benefit shall be distributed in lieu of any benefit under
Article 2.

 

  3.1.1  Amount of Benefit. The annual benefit under this Section 3.1 is Ninety
Thousand Three Hundred Dollars ($90,300).

 

  3.1.2  Distribution of Benefit. The Bank shall distribute the annual benefit
to the Beneficiary in twelve (12) equal monthly installments commencing within
ninety (90) days following the Executive’s death. The annual benefit shall be
distributed to the Beneficiary for fifteen (15) years. The Beneficiary shall be
required to provide to the Bank the Executive’s death certificate.



--------------------------------------------------------------------------------

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3 Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall be paid in the manner specified in Section 3.1.2 and shall
commence within ninety (90) days following the Executive’s death.

Article 4

Beneficiaries

 

4.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.



--------------------------------------------------------------------------------

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated by the Bank or an
applicable regulator due to a Termination for Cause.

 

5.2 Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act. Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.



--------------------------------------------------------------------------------

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1  Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.



--------------------------------------------------------------------------------

  7.1.2  Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.1.3  Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1  Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2  Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



--------------------------------------------------------------------------------

  7.2.3  Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4  Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Account Value as of the date this Agreement is terminated. Except as provided in
Section 8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.



--------------------------------------------------------------------------------

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and further provided
that all the Bank’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Account Value, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.



--------------------------------------------------------------------------------

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Virginia, except to the extent preempted by the
laws of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.



--------------------------------------------------------------------------------

9.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

  Bank of the James     828 Main St.     Lynchburg, VA 24504  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14 Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).

 

9.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE:     BANK:     BANK OF THE JAMES /S/ Harry P. Umberger     By:   /s/
J. Todd Scruggs HARRY P. UMBERGER     Title:   EVP-CFO



--------------------------------------------------------------------------------

BANK OF THE JAMES

Salary Continuation Agreement

Beneficiary Designation Form

 

 

 

 

{    }   New Designation

 

{    }   Change in Designation

I, HARRY P. UMBERGER, designate the following as Beneficiary under this
Agreement:

 

  Primary:

  

  ________________________________________________________________________________________

   _____%

  ________________________________________________________________________________________

   _____%

  Contingent:

  

  ________________________________________________________________________________________

   _____%

  ________________________________________________________________________________________

   _____%

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

Name:                                                                  

Signature:                                                              Date:
                  

Received by the Plan Administrator this                  day of
                    , 200    

 

By:     Title:    



--------------------------------------------------------------------------------

Plan Year Reporting

Salary Continuation Plan

Schedule A

Harry P. Umberger

 

Birth Date: 10/25/1965

Plan Anniversary Date: 1/1/2010

Normal Retirement: 10/25/2030, Age 65

Normal Retirement Payment: Monthly for 15 years

   Early Termination    Disability    Change in Control    Pre-retire.
Death
Benefit    Annual Benefit 2
Amount Payable at
Separation from Service    Annual Benefit 2
Amount Payable at
Normal Retirement Age    Annual Benefit 2
Amount Payable at
Separation from Service    Annual 2
Benefit

Values as of

 

Discount

Rate

   

Benefit

Level

  Account Value    Vesting     Based On
Account Value    Vesting     Based On
Account Value    Vesting     Based On
Account Value    Based On
Benefit   (1)    

(2)

 

(3)

   (4)     (5)    (6)     (7)    (8)     (9)    (10)

Jul 20091

    90,300      0 %    0    100 %    0    100 %    0    90,300

Dec 2009

  6.00 %    90,300   10,531    0 %    0    100 %    3,692    100 %    1,061   
90,300

Dec 2010

  6.00 %    90,300   32,562    50 %    1,640    100 %    10,753    100 %   
3,281    90,300

Dec 2011

  6.00 %    90,300   55,952    60 %    3,383    100 %    17,403    100 %   
5,638    90,300

Dec 2012

  6.00 %    90,300   80,785    70 %    5,698    100 %    23,667    100 %   
8,140    90,300

Dec 2013

  6.00 %    90,300   107,149    80 %    8,637    100 %    29,568    100 %   
10,796    90,300                                                    

Dec 2014

  6.00 %    90,300   135,139    90 %    12,255    100 %    35,125    100 %   
13,616    90,300

Dec 2015

  6.00 %    90,300   164,856    100 %    16,611    100 %    40,360    100 %   
16,611    90,300

Dec 2016

  6.00 %    90,300   196,406    100 %    19,790    100 %    45,290    100 %   
19,790    90,300

Dec 2017

  6.00 %    90,300   229,901    100 %    23,165    100 %    49,934    100 %   
23,165    90,300

Dec 2018

  6.00 %    90,300   265,462    100 %    26,748    100 %    54,308    100 %   
26,748    90,300                                                    

Dec 2019

  6.00 %    90,300   303,217    100 %    30,552    100 %    58,429    100 %   
30,552    90,300

Dec 2020

  6.00 %    90,300   343,301    100 %    34,591    100 %    62,309    100 %   
34,591    90,300

Dec 2021

  6.00 %    90,300   385,856    100 %    38,878    100 %    65,965    100 %   
38,878    90,300

Dec 2022

  6.00 %    90,300   431,037    100 %    43,431    100 %    69,408    100 %   
43,431    90,300

Dec 2023

  6.00 %    90,300   479,004    100 %    48,264    100 %    72,651    100 %   
48,264    90,300                                                    

Dec 2024

  6.00 %    90,300   529,929    100 %    53,395    100 %    75,705    100 %   
53,395    90,300

Dec 2025

  6.00 %    90,300   583,996    100 %    58,843    100 %    78,582    100 %   
58,843    90,300

Dec 2026

  6.00 %    90,300   641,397    100 %    64,627    100 %    81,292    100 %   
64,627    90,300

Dec 2027

  6.00 %    90,300   702,339    100 %    70,767    100 %    83,845    100 %   
70,767    90,300

Dec 2028

  6.00 %    90,300   767,039    100 %    77,286    100 %    86,249    100 %   
77,286    90,300                                                    

Dec 2029

  6.00 %    90,300   835,730    100 %    84,207    100 %    88,514    100 %   
84,207    90,300

Oct 2030

  6.00 %    90,300   896,198    100 %    90,300    100 %    90,300    100 %   
90,300    90,300                                                    

 

1

The first line reflects just the initial values as of July 1, 2009.

 

2

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 180 monthly payments.

 

* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

Salary Continuation Plan for Bank of the James - Lynchburg, VA